


EXHIBIT 10.1












REGISTRATION RIGHTS AGREEMENT


by and among


CSI COMPRESSCO LP
TETRA TECHNOLOGIES, INC.
and


WELLS FARGO ENERGY CAPITAL, INC.,
as Noteholder Representative





1

--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This REGISTRATION Rights Agreement (this “Agreement”) is made and entered into
as of April 30, 2015, by and among CSI COMPRESSCO LP, a Delaware limited
partnership (the “Partnership”), TETRA Technologies, Inc., a Delaware
corporation (“TETRA”), and WELLS FARGO ENERGY CAPITAL, INC., in its capacity as
the noteholder representative (together with its successors and assigns in such
capacity, the “Noteholder Representative”) for the Noteholders;
WHEREAS, TETRA, the Noteholder Representative, in such capacity, and the initial
purchasers party thereto (the “Initial Purchasers”) entered into a Note Purchase
Agreement, dated March 18, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Note Purchase Agreement”), pursuant to which
TETRA agreed to issue and sell, and the Initial Purchasers agreed to purchase,
$50,000,000 aggregate principal amount of its Senior Secured Notes due April 1,
2017 (the “Notes,” such term to include any such notes issued in substitution
therefor pursuant to Section 13 of the Note Purchase Agreement);
WHEREAS, in connection with the Note Purchase Agreement, TETRA, the other
Grantors (as defined in the Pledge Agreement) and the Noteholder Representative,
in such capacity, entered into a Pledge and Security Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Pledge Agreement”), pursuant to which each of the Grantors pledged
and granted a security interest in all of its right, title and interest in and
to its Collateral, which includes all of the common units representing limited
partner interests (the “Common Units”) of the Partnership held by the Grantors,
in favor of the Noteholder Representative, for the benefit of the Noteholders,
to secure the Notes Obligations;
WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth herein for the benefit of the Noteholder Representative, the Initial
Purchasers, the Noteholders and their respective successors and assigns pursuant
to the Note Purchase Agreement; and
WHEREAS, it is a condition to the obligations of the Initial Purchasers under
the Note Purchase Agreement that this Agreement be executed and delivered by the
Partnership.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS


Section 1. 1Terms Defined in Note Purchase Agreement. All capitalized terms used
herein and not otherwise defined herein have the meanings assigned to such terms
in the Note Purchase Agreement.


Section 1. 2Definitions. As used in this Agreement, the following terms shall
have the following meanings:


“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling”, “controlled by”,
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” has the meaning specified therefor in the recitals of this
Agreement.

2

--------------------------------------------------------------------------------




“Demand Registration Statement” has the meaning specified therefor in Section
2.1(a) of this Agreement.
“Effectiveness Period” has the meaning specified therefor in Section 2.1(a) of
this Agreement.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
“Included Registrable Securities” has the meaning specified therefor in Section
2.2(a) of this Agreement.
“Initial Purchasers” has the meaning specified therefor in the recitals of this
Agreement.
“Loss” has the meaning specified therefor in Section 2.6(a) of this Agreement.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.
“Note Purchase Agreement” has the meaning specified therefor in the recitals of
this Agreement.
“Noteholder Representative” has the meaning specified therefor in the
introductory paragraph of this Agreement.
“Notes” has the meaning specified therefor in the recitals of this Agreement.
“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.
“Piggyback Offering” has the meaning specified therefor in Section 2.2(a) of
this Agreement.
“Pledge Agreement” has the meaning specified therefor in the recitals of this
Agreement.
“Pledged Units” means (a) the Common Units that have been pledged, or any Common
Units that from time to time become pledged, to the Noteholder Representative
for the benefit of the Noteholders and any other secured parties pursuant to the
Collateral Documents as security for the repayment of all obligations owing to
the Noteholder Representative and the Noteholders pursuant to the Note Purchase
Agreement and the other Notes Documents including, without limitation, the
Common Units listed on Schedule 1 hereto, and (b) any security issued in respect
of the Common Units described in clause (a) because of or in connection with any
conversion, dividend, distribution or split, or in connection with a combination
of shares, recapitalization, merger, consolidation or other reorganization.
“Registrable Securities” means the Pledged Units; provided that “Registrable
Securities” shall not include any Pledged Units that (a) are not owned by TETRA,
a subsidiary of TETRA or the Noteholder Representative, or (b) have been sold
pursuant to Rule 144 of the Securities Act, in a transaction registered pursuant
to a registration statement filed under the Securities Act or otherwise.
"Registration Expenses” means all expenses incurred in effecting or keeping
effective any registration of the resale of Registrable Securities pursuant to
this Agreement or in effecting any offering pursuant to this Agreement,
including, without limitation, all registration, qualification, filing and
listing fees, printing expenses, fees and disbursements of counsel for the
Partnership, blue sky fees and expenses, expenses of the Partnership’s
independent accountants (including the expenses of any regular or special
reviews or audits or “comfort” letters incident to or required by any such
registration) and the reasonable fees and expenses of one firm of counsel for
the Noteholder

3

--------------------------------------------------------------------------------




Representative and the Noteholders, but shall not include any underwriting
discounts, selling commissions, brokerage fees and stock transfer taxes
attributable to the sale of Registrable Securities by the Noteholder
Representative.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Shelf Registration Statement” has the meaning specified therefor in Section
2.1(a) of this Agreement
“TETRA” has the meaning specified therefor in the introductory paragraph of this
Agreement.
“Underwritten Offering” means an offering (including an offering pursuant to a
registration statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
ARTICLE II
REGISTRATION RIGHTS


Section 2.1Demand Registration.


(a)As promptly as practicable following written demand from the Noteholder
Representative following the occurrence of an Event of Default, but in no event
later than twenty days following receipt of such demand, the Partnership shall
file with the Commission a registration statement under the Securities Act
providing for the resale of all Registrable Securities (the “Shelf Registration
Statement”), including the prospectus to be used in connection therewith. The
Shelf Registration Statement shall be filed on Form S-3 pursuant to Rule 415
under the Securities Act or any successor form or rule that may be adopted by
the Commission. The Partnership shall use its reasonable commercial efforts to
cause the Shelf Registration Statement to become effective as promptly as
practicable and to remain effective to the extent necessary to ensure that it is
available for the resale of all Registrable Securities until all Common Units
covered by such Shelf Registration Statement have ceased to be Registrable
Securities (the “Effectiveness Period”). If the Partnership is unable to file,
cause to be effective or maintain the effectiveness of the Shelf Registration
Statement as required under this Section 2.1(a), the Noteholder Representative
shall have the right to require the Partnership to register under and in
accordance with the provisions of the Securities Act the resale of all or any
portion of the Registrable Securities in accordance with the provisions hereof
as soon as the Partnership becomes able to file, cause to be effective and
maintain the effectiveness of such Shelf Registration Statement. Following
receipt of such request from the Noteholder Representative (which shall specify
the approximate aggregate number of Registrable Securities the resale of which
is to be registered and the expected method or methods of disposition of such
Registrable Securities), the Partnership shall use its reasonable commercial
efforts to file as promptly as reasonably practicable, but not later than 90
days after receipt by the Partnership of such request, a registration statement
relating to the offer and sale of the Registrable Securities requested to be
included therein by the Noteholder Representative in accordance with the
method(s) of distribution specified by the Noteholder Representative (the
“Demand Registration Statement”) and shall use its reasonable commercial efforts
to cause such Demand Registration Statement to be declared effective under the
Securities Act as promptly as practicable after the filing thereof. No Person
other than the Noteholder Representative shall be permitted to offer securities
under the Shelf Registration Statement or the Demand Registration Statement
without the written consent of the Noteholder Representative.


(b)Notwithstanding anything to the contrary contained herein, the Partnership
may, upon written notice to the Noteholder Representative, suspend the
Noteholder Representative’s use of any prospectus that is a part of the Shelf
Registration Statement or the Demand Registration Statement (in which event the
Noteholder Representative shall discontinue sales of the Registrable Securities
pursuant to such Registration Statement but Noteholder Representative may settle
any contracted sales of Registrable Securities), if (i) the Partnership or any
of its subsidiaries is pursuing an acquisition, merger, reorganization,
disposition, financing or other similar transaction and the Partnership
determines in good faith that its ability to pursue or consummate such a
transaction would be materially adversely affected by any required disclosure of
such transaction in the prospectus or the Registration Statement, (ii) for
reasons beyond the Partnership’s reasonable control any required financial
statements are unavailable for filing by the Partnership with the Commission or
(iii) the Partnership or any of its subsidiaries has experienced

4

--------------------------------------------------------------------------------




some other material non-public event, the disclosure of which at such time, in
the good faith judgment of the Partnership, would materially adversely affect
the Partnership or its unitholders; provided, however, in no event shall the
Noteholder Representative be suspended under this Section 2.1(b) from selling
Registrable Securities pursuant to the Shelf Registration Statement or the
Demand Registration Statement for a period that exceeds an aggregate of 60 days
in succession or 150 days in any 365-day period. Upon public disclosure of the
events, financial statements or information described in clauses (i), (ii) or
(iii) above or the termination of such condition(s), the Partnership shall (A)
provide prompt written notice of the same to the Noteholder Representative
notifying the Noteholder Representative that sales of Registrable Securities are
permitted and (B) take such other actions to permit sales of Registrable
Securities as contemplated in this Agreement.


Section 2.2Piggyback Offering.


(a)Following the occurrence of an Event of Default, if the Partnership shall at
any time propose to conduct an offering (proposed to be offered for sale by the
Partnership or by any Person) of equity securities of the Partnership for cash
(other than an offering relating solely to an employee benefit plan) (a
“Piggyback Offering”), the Partnership shall give the Noteholder Representative
notice thereof and shall use its reasonable commercial efforts to conduct such
Piggyback Offering in a manner that would permit the inclusion of Registrable
Securities in such Piggyback Offering and include such number or amount of
Registrable Securities (the “Included Registrable Securities”) held by the
Noteholder Representative as the Noteholder Representative requests in writing.
If the proposed Piggyback Offering pursuant to this Section 2.2(a) shall be an
Underwritten Offering and the Managing Underwriter(s) of such offering advise
the Partnership and the Noteholder Representative that, in the good faith
judgment of the Managing Underwriter(s), the inclusion of all or some of the
Registrable Securities would adversely and materially affect the success of the
Piggyback Offering, the Partnership shall include in such Piggyback Offering
only that number or amount, if any, of Registrable Securities that, in the good
faith judgment of the Managing Underwriter(s), will not so adversely and
materially affect the Piggyback Offering.


(b)Notwithstanding Section 2.2(a), if, at any time after giving written notice
of its intention to conduct or facilitate a Piggyback Offering, the Partnership
shall determine for any reason not to conduct or facilitate such Piggyback
Offering, the Partnership may, at its election, give written notice of such
determination to the Noteholder Representative, if the Noteholder Representative
requested the inclusion of Registrable Securities in such Piggyback
Registration, and thereupon the Partnership shall be relieved of its obligation
to include the Registrable Securities requested to be included by the Noteholder
Representative (but not from its obligation to pay Registration Expenses to the
extent incurred in connection therewith).


(c)No inclusion of Registrable Securities in any Piggyback Offering under this
Section 2.2 shall relieve the Partnership of its obligations, if any, to effect
the registration of Registrable Securities or facilitate an offering pursuant to
Section 2.1 and Section 2.3, respectively.


Section 2.3Demand Offerings; Procedures Relating to Underwritten Offerings.


(a)Demand Offerings. Following the occurrence of an Event of Default, at any
time following the date on which the Shelf Registration Statement or the Demand
Registration Statement becomes effective, at the request of the Noteholder
Representative, the Partnership shall facilitate in the manner described in this
Agreement an offering of some or all of the Registrable Securities registered on
such Registration Statement, including, if requested by the Noteholder
Representative, pursuant to an Underwritten Offering, and the Partnership shall
take all such reasonable actions as are requested by the Managing Underwriter(s)
in order to expedite or facilitate the offering, including the participation by
Partnership management in roadshows related to such offering. There shall be no
limit on the number of “takedown” sales from the Shelf Registration Statement or
offerings requested by the Noteholder Representative hereunder. However, in no
event shall the Partnership be required to facilitate more than four
Underwritten Offerings hereunder; provided, however, that in the event that the
Managing Underwriter(s) of such offering advise the Partnership and the
Noteholder Representative that, in the good faith opinion of the Managing
Underwriter(s), the inclusion of all or some of such Registrable Securities
would adversely and materially affect the success of the offering, and less than
80% of the Registrable Securities sought to be included in such offering by the

5

--------------------------------------------------------------------------------




Noteholder Representative are included in such consummated offering, then such
offering shall not count for purposes of the limitation on the number of
Underwritten Offerings.


(b)Procedures Relating to Underwritten Offerings. In connection with any
Underwritten Offering under this Agreement, the Partnership shall be entitled to
select the Managing Underwriter(s). In connection with an Underwritten Offering
under this Agreement, the Noteholder Representative and the Partnership shall be
obligated to enter into an underwriting agreement that contains customary
representations, covenants, indemnities, rights and obligations and that
includes indemnities to the effect provided in Section 2.6. The Noteholder
Representative may not participate in such Underwritten Offering unless the
Noteholder Representative agrees to sell its Registrable Securities on the basis
provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. The Noteholder
Representative may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Partnership to and for the benefit of such underwriters also be made to and for
the Noteholder Representative’s benefit and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also be conditions precedent to its obligations. The Noteholder
Representative shall not be required to make any representations or warranties
to or agreements with the Partnership or the underwriters other than
representations, warranties or agreements regarding the Noteholder
Representative and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by applicable law.
(c)No offering pursuant to this Section 2.3 shall relieve the Partnership of its
obligations to effect resales of Registrable Securities pursuant to Section 2.2.


Section 2.4General Procedures. In connection with its obligations contained in
Section 2.1, Section 2.2 and Section 2.3, the Partnership will:


(a)prepare and file with the Commission such amendments and supplements to the
applicable registration statement and the prospectus included therein as may be
necessary to keep such registration statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by
such registration statement;


(b)furnish to the Noteholder Representative (i) as far in advance as reasonably
practicable before filing any registration statement contemplated by this
Agreement, or any supplement or amendment thereto, reasonably complete drafts of
all such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), provide the Noteholder Representative the
opportunity to object to any information pertaining to the Noteholder
Representative and its plan of distribution that is contained therein and make
the corrections reasonably requested by the Noteholder Representative with
respect to such information prior to filing such registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
registration statement and the prospectus included therein and any supplements
and amendments thereto as the Noteholder Representative may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered by such registration statement;


(c)if applicable, use its reasonable commercial efforts to register or qualify
the Registrable Securities covered by the registration statement contemplated by
this Agreement under the securities or blue sky laws of such jurisdictions as
the Noteholder Representative or, in the case of an Underwritten Offering, the
Managing Underwriter(s), shall reasonably request; provided, however, that the
Partnership will not be required to qualify generally to transact business in
any jurisdiction where it is not then required to so qualify or to take any
action that would subject it to general service of process in any such
jurisdiction where it is not then so subject;


(d)promptly notify the Noteholder Representative of (i) the filing of any
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such registration statement or any
post-effective amendment thereto, when the same has become effective; and (ii)
any written comments from the Commission with respect to any

6

--------------------------------------------------------------------------------




filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to such registration statement or any prospectus or
prospectus supplement thereto;


(e)immediately notify the Noteholder Representative of (i) the happening of any
event as a result of which the prospectus or prospectus supplement contained in
any registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing; (ii) the
issuance or threat of issuance by the Commission of any stop order suspending
the effectiveness of any registration statement contemplated by this Agreement,
or the initiation of any proceedings for that purpose; or (iii) the receipt by
the Partnership of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to, as promptly as practicable, amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto. Following the provision of such notice, the Noteholder
Representative shall forthwith discontinue disposition of the affected
Registrable Securities until the Noteholder Representative’s receipt of the
copies of the supplemented or amended prospectus or until the Noteholder
Representative is advised in writing by the Partnership that the use of the
prospectus may be resumed;


(f)subject to appropriate confidentiality obligations, promptly furnish to the
Noteholder Representative copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) over an offering of Registrable Securities;


(g)in the case of an Underwritten Offering, furnish to the underwriters an
opinion of counsel for the Partnership and “cold comfort” letters signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, in each case, in such customary form as the underwriters
may reasonably request;


(h)make available to the appropriate representatives of the Managing
Underwriter(s) and the Noteholder Representative access to such information and
the Partnership’s personnel as is reasonable and customary to enable such
parties to establish a due diligence defense under the Securities Act;


(i)cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;


(j)enter into customary agreements and take such other actions as are reasonably
requested by the Noteholder Representative or the underwriters, if any, in order
to expedite or facilitate the registration or disposition of such Registrable
Securities; and


(k)except as set forth herein, pay all Registration Expenses, without
reimbursement by the Noteholder Representative, the Initial Purchasers or the
Noteholders.


Section 2.5Restrictions on Public Sale of Registrable Securities. The Noteholder
Representative agrees that in connection with any public offering of the Common
Units, and upon the request of the Managing Underwriter(s) in such offering, the
Noteholder Representative shall not, without the prior written consent of the
Managing Underwriter(s), during the period commencing on the commencement of
such offering and ending on the date specified by such Managing Underwriter(s)
(such period not to exceed 60 days), (a) offer, pledge, sell, contract to sell,
grant any option or contract to purchase, purchase any option or contract to
sell, hedge the beneficial ownership of or otherwise dispose of, directly or
indirectly, any Common Units or any securities convertible into, exercisable for
or

7

--------------------------------------------------------------------------------




exchangeable for Common Units, or (b) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of such securities. The foregoing provisions of this Section 2.5
shall not apply to sales of Registrable Securities to be included in such
offering pursuant to Section 2.2 and shall not apply to the Noteholder
Representative if it does not beneficially own greater than 5% of the then
outstanding Common Units, and shall be applicable to the Noteholder
Representative only if all officers and directors of the Partnership are subject
to the same restrictions. Notwithstanding anything to the contrary contained in
this Section 2.5, the Noteholder Representative shall be released, pro rata,
from any lock-up agreement entered into pursuant to this Section 2.5 in the
event and to the extent that the Managing Underwriter(s) permit any
discretionary waiver or termination of the restrictions of any lock-up agreement
pertaining to any officer, director or other insider.


Section 2.6Indemnification.


(a)By the Partnership. In the event of a registration or offering or sale of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Partnership will indemnify and hold harmless the Noteholder Representative, each
Noteholder, each of its directors, officers and Affiliates, and each
underwriter, if any, and its Affiliates pursuant to the applicable underwriting
agreement with such underwriter against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (each, a “Loss”
and collectively, “Losses”) to which such Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any registration statement contemplated by
this Agreement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that the Partnership
will not be liable in any such case if and to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by such Person in writing specifically for use in any registration statement,
prospectus or prospectus supplement, as applicable. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Person, and shall survive the transfer of such securities by such Person.


(b)By Noteholder Representative. The Noteholder Representative agrees to
indemnify and hold harmless the Partnership and its directors, officers and
Affiliates to the same extent as the foregoing indemnity from the Partnership to
the Noteholder Representative and the Noteholders, but only with respect to
information regarding the Noteholder Representative furnished in writing by or
on behalf of the Noteholder Representative expressly for inclusion in any
registration statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, and then only to the extent a Loss arises
out of or is based upon an untrue statement or omission made in conformity with
information furnished by the Noteholder Representative; provided, however, that
the liability of the Noteholder Representative shall not be greater in amount
than the dollar amount of the proceeds (net of underwriting fees, discounts and
selling commissions) received by the Noteholder Representative from the sale of
the Registrable Securities giving rise to such indemnification.


(c)Notice. Promptly after receipt by an indemnified party hereunder of notice of
the commencement of any action brought against the indemnified party, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission to so notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party unless the indemnifying
party was materially prejudiced by such failure of the indemnified party to give
such notice. The indemnifying party shall be entitled to participate in and, to
the extent it shall wish, to assume and undertake the defense thereof with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election to so assume
the defense thereof, such indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that (i)

8

--------------------------------------------------------------------------------




if the indemnifying party fails to take reasonable steps necessary to defend
diligently the action or proceeding within 45 days after receiving notice from
such indemnified party that the indemnified party believes it has failed to do
so or (ii) if representation of both parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct, then, in any
such case, the indemnified party shall have the right to assume or continue its
own defense (but with no more than one firm of counsel for all indemnified
parties in each jurisdiction plus any necessary local counsel as determined by
the indemnified party) and the indemnifying party shall be liable for any
expenses therefor. Notwithstanding any other provision of this Agreement, no
indemnified party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the written consent of
the indemnifying party (not unreasonably withheld), unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnifying party.


(d)Contribution. If the indemnification provided for in this Section 2.6 is held
by a court or government agency of competent jurisdiction to be unavailable to
the indemnified party or is insufficient to hold them harmless in respect of any
Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses as between the Partnership, on the
one hand, and the Noteholder Representative, on the other, in such proportion as
is appropriate to reflect the relative fault of the Partnership, on the one
hand, and of the Noteholder Representative, on the other, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall the
Noteholder Representative be required to contribute an aggregate amount in
excess of the dollar amount of proceeds received by the Noteholder
Representative from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the Partnership, on the one hand, and the
Noteholder Representative, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the first sentence of
this paragraph. The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any Loss that is the subject
of this paragraph. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.


(e)Other Indemnification. The provisions of this Section 2.6 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.


Section 2.7Rule 144 Compliance. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, following the
occurrence of an Event of Default, the Partnership agrees to use its
commercially reasonable efforts to:


(a)make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act;


(b)file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act; and


(c)furnish to the Noteholder Representative so long as the Noteholder
Representative owns Registrable Securities, promptly upon request, a written
statement by the Partnership as to its compliance with the reporting
requirements of Rule 144 under the Securities Act and of the Securities Act and
the Exchange Act, a copy of the most recent annual or quarterly report of the
Partnership, and such other reports and documents so filed or furnished by the
Partnership as the Noteholder Representative may reasonably request in
connection with the sale of Registrable Securities without registration.

9

--------------------------------------------------------------------------------






Section 2.8Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Noteholder
Representative by the Partnership under this Article II may be transferred or
assigned by the Noteholder Representative to one or more transferee(s) or
assignee(s) of such Registrable Securities, provided that (a) the Partnership is
given written notice of any said transfer or assignment, stating the name and
address of each such transferee and identifying the Registrable Securities with
respect to which such registration rights are being transferred or assigned, and
(b) each such transferee assumes in writing responsibility for its portion of
the obligations of the Noteholder Representative under this Agreement.


Section 2.9Representations and Covenants of the Partnership. The Partnership
represents and warrants to the Noteholder Representative and the Noteholders
that there are no other registration rights agreements in effect on the date of
this Agreement (other than contained in the partnership agreement of the
Partnership). The Partnership covenants and agrees to not (a) grant any
registration rights to third parties that are more favorable than or
inconsistent with the rights granted hereunder, or (b) enter into any agreement,
take any action, or permit any change to occur, with respect to its securities
that violates or subordinates the rights expressly granted to the Noteholder
Representative or the Noteholders in this Agreement. The Partnership covenants
and agrees not to effect any public or private sale or distribution of equity
securities of the Partnership (other than distributions pursuant to employee
benefit plans), including a sale pursuant to Regulation D under the Securities
Act (or Section 4(a)(2) thereof), during the ten day period prior to, and during
the 60 day period beginning with, the consummation of any Underwritten Offering
of Registrable Securities in which the Noteholder Representative is
participating pursuant to this Agreement.


Section 2.10Merger or Consolidation. In the event the Partnership engages in a
merger or consolidation in which Common Units are converted into securities of
another company, appropriate arrangements will be made so that the registration
rights provided under this Agreement continue to be provided to the Noteholder
Representative and the Noteholders by the issuer of such securities. To the
extent such new issuer, or any other company acquired by the Partnership in a
merger or consolidation, was bound by registration rights obligations that would
conflict with the provisions of this Agreement, the Partnership will use its
reasonable commercial efforts to modify any such “inherited” registration rights
obligations so as not to interfere in any material respects with the rights
provided under this Agreement.


ARTICLE III
TETRA OBLIGATIONS


Section 3.1Payment or Reimbursement. Notwithstanding any provision hereof to the
contrary, any and all costs and expenses (including without limitation all
Registration Expenses and all amounts paid or to be paid by the Partnership
pursuant to Section 2.6 in respect of Losses) incurred or to be incurred by the
Partnership in order to comply with the terms of this Agreement shall be paid
directly by TETRA in the ordinary course of business, or if paid by the
Partnership shall be reimbursed promptly to the Partnership by TETRA; provided
that the provisions of this Section 3.1 shall not in any way limit or relieve
the Partnership of any liability or obligation to the Noteholder Representative
under this Agreement.


ARTICLE IV
MISCELLANEOUS


Section 4.1Communications. All notices and communications provided for hereunder
shall be in writing and sent (a) by facsimile if the sender on the same day
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) or (b) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:


(i) if to the Noteholder Representative, to the Noteholder Representative at
1000 Louisiana Street, 9th Floor, Houston, Texas 77002 or by facsimile to (713)
652-5874, or at such address or facsimile number as the Noteholder
Representative shall have specified to the Partnership in writing, or

10

--------------------------------------------------------------------------------




(ii) if to the Partnership, at 3809 S. FM 1788, Midland, Texas 79706 or by
facsimile to (432) 561-9732, or at such address or facsimile number as the
Partnership shall have specified to the Noteholder Representative in writing; or
(iii) if to Tetra, at 24955 Interstate 45 North, The Woodlands, TX 77380 or by
facsimile to (281) 364-4306, or at such address or facsimile number as TETRA
shall have specified to the Noteholder Representative in writing.
Notices under this Section 4.1 will be deemed given only when actually received.
Section 4.2Termination. This Agreement and all covenants and agreements of the
Partnership contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Notes Obligations shall be paid
and performed in full; provided, that the provisions of Section 2.4(k) and
Section 2.6 shall survive any such termination.


Section 4.3Pledge Agreement. The Partnership hereby acknowledges and consents to
the pledge of the Common Units by the Grantors under the Pledge Agreement.  The
Partnership acknowledges and agrees that the pledge of the Common Units under
the Pledge Agreement was duly authorized and consented to in accordance with the
organizational documents (including, without limitation, the partnership
agreement or similar document) of the Partnership.


Section 4.4Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties.


Section 4.5Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed to the fullest extent permitted by applicable law
that each such Person, in addition to and without limiting any other remedy or
right it may have, will have the right to an injunction or other equitable
relief in any court of competent jurisdiction, enjoining any such breach, and
enforcing specifically the terms and provisions hereof, and each of the parties
hereto hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity which such
Person may have.


Section 4.6Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.


Section 4.7Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 4.8Governing Law; Submission to Jurisdiction. This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
or the courts of the State of New York, in each case located in New York City,
and each party irrevocably submits to the exclusive jurisdiction of such courts
in any such suit, action or proceeding. Service of process, summons, notice or
other document by mail to such party’s address set forth herein shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.


Section 4.9Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising

11

--------------------------------------------------------------------------------




out of or relating to this Agreement or the transactions contemplated hereby.
Each party to this Agreement certifies and acknowledges that (a) no
representative of any other party has represented, expressly or otherwise, that
such other party would not seek to enforce the foregoing waiver in the event of
a legal action, (b) such party has considered the implications of this waiver,
(c) such party makes this waiver voluntarily, and (d) such party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 4.9.


Section 4.10Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting or impairing the
validity or enforceability of such provision in any other jurisdiction.


Section 4.11Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the rights granted by the Partnership set forth herein. This
Agreement supersedes any prior agreements and understandings between the parties
with respect to such subject matter.


Section 4.12Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Noteholder Representative.


Section 4.13No Presumption. In the event that any claim is made by a party
relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.


(The remainder of this page is intentionally left blank.)
    

12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
CSI COMPRESSCO LP


By: CSI Compressco GP Inc., its general partner




By: /s/ Joseph J. Meyer                
Name: Joseph J. Meyer
Title: Assistant Treasurer


Acknowledged and agreed to solely for purposes of Section 3.1 hereof:


TETRA TECHNOLOGIES, INC.




By: /s/ Joseph J. Meyer                
Name: Joseph J. Meyer
Title: Vice President - Finance and Treasurer





13

--------------------------------------------------------------------------------




WELLS FARGO ENERGY CAPITAL, INC., as Noteholder Representative




By: /s/ Charles C. O’Brien, III            
Name: Charles C. O’Brien, III
Title:    Assistant Vice President
    
        









14

--------------------------------------------------------------------------------




Schedule 1


Pledged Common Units


Grantor
Number and Description of Pledged Common Units
TETRA International Incorporated
1,476,087 Common Units
CSI Compressco GP Inc.
11,225,140 Common Units
CSI Compressco Investment LLC
1,390,290 Common Units






15